DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/866,310 filed on April 9, 2021.  Claims 1 to 3, 5 to 7, 9 to 11, 13, and 15 to 21 are currently pending with the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Claims 1 to 3, 5 to 7, 9 to 11, 13, and 15 to 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 25 recites “based on the execution of the first update query not resulting in an update: comparing, at the first system, a local timestamp associated with the first item with a remote timestamp associated with the first item”, and page 3, line 24 recites “determining, at the first system, that the second pre-value associated with the committed update to the second system's copy of the second data item matches the current value of the second data item within the first system based on execution of the second update query resulting in an update”.  These elements are not described in the specification, and more specifically, “determining” whether a pre-value matches a current value “based on the execution of the query resulting in an update”.  In other words, nowhere in the specification it is described such a process of performing a determination of whether a pre-value matches a current value based on the detection of whether a different query execution resulted in an update.  Paragraphs [0036]-[0045] of the specification describe this scenario, under the section COMBINING PRE-VALUE CHECKS WITH TIMESTAMP CHECKS, which appears to be the scenario recited in the elements of the claims as presently presented, and describes determining whether a value matches a current value, by comparing a pre-value with a current value, to further, upon determining that whether the values match or not, proceeding to identify or detect a conflict or race condition upon determining that the values do not match, or proceeding to perform based on the execution of the first update query not resulting in an update: comparing, at the first system, a local timestamp associated with the first item with a remote timestamp associated with the first item”, nor the element “determining, at the first system, that the second pre-value associated with the committed update to the second system's copy of the second data item matches the current value of the second data item within the first system based on execution of the second update query resulting in an update”.  
Same rationale applies to independent claims 9 and 17, since they recite similar limitations, and to claims 2, 3, 5 to 7, 10, 11, 13, 15, 16, and 18 to 21,  in virtue of their dependency on claims 1, 9 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5 to 7, 9, 10, 13, 15 to 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. Publication No. 2013/0117229) hereinafter Jain, and further in view of Shi et al. (U.S. Patent No. 7,032,003) hereinafter Shi.
	As to claim 1:
	Jain discloses:
	A method comprising: 
maintaining a first copy of one or more data items in a first system [Paragraph 0032 teaches integrating data from a source system to a destination system, where the data includes changes performed to an entity in the source system, in other words, the source system keeps a copy of the data item which in this case is an entity;  Paragraph 0089 teaches entity E3 is created in source system; Fig. 2, 209, Source system]; 
maintaining a second copy of the one or more data items in a second system [Paragraph 0032 teaches integrating data from a source system to a destination system, where the data includes changes performed to an entity in the source system, and the presence of the entity in the destination system is detected, in other words, the destination system keeps a copy of the data item; Paragraph 0089 teaches same entity E3 stored in the source system is synchronized to the destination system as TE3; Fig. 2, 210, Destination system]; 
allowing the first system and the second system to independently commit updates to their respective copies of a first data item and a second data item of the one or more data item [Paragraph 0049 teaches integration model can be a peer to peer model, in which a plurality of sites are able to make changes to the entities, therefore, the different systems can make changes to ; 
receiving, at the first system, first information indicating that the second system committed an update to its copy of the first data item, wherein the first information includes a first pre-value that identifies the value of the second system's copy of the first data item before the update to the first data item was committed and a first updated value that identifies the value of the second system's copy of the first data item after the update to the first data item was committed [Paragraph 0026 teaches integrating data from a source to provide a destination support for pre and post commit event handling, therefore, an event containing the information of committed updates in a source; Paragraph 0032 teaches sending an event to a destination system with the old as of state value and the new as of state value for each update, therefore, receiving at the destination system the event containing the information; Paragraph 0033 teaches the old as of state value and the new as of state values are created for each field for update to synchronize the event in the destination; Paragraph 0048 teaches detection of conflicts, and activation of integration model to resolve the conflicts; Paragraph 0090 teaches polling an update event on TE3, which is the entity in the destination system, and linking that the entity E3 in the ; 
in response to the first system receiving the first information: 
executing a first update query that includes instructions for updating the first data item within the first system when the first pre-value matches a current value of the first data item within the 2PAT-NP-2017-011-US 1Docket No. 60475-0023first system [Paragraph 0067 teaches a conflict has occurred when a current value of a field in the destination system does not match the last value of the field in the source system, in other words, if the values match, a conflict has not occurred; Paragraph 0097 teaches further reporting a successful synchronization process back to the source after a completion of a successful synchronization, therefore, completing the synchronization or update of the data item within the first system; Paragraph 0100 teaches a conflict has occurred when a current value in a field of the destination system does not match with the old/last value of the field in the source system, hence, comparing the old and current values to determine whether they match or not, to further process the entity or activate conflict resolution; Paragraph 0093 teaches processing of the entity comprises updating the entity in the destination system, where the processing is based upon detection of whether a conflict has occur or not]; 
based on the execution of the first update query not resulting in an update [Paragraph 0067 teaches a conflict has occurred when a current value of a field in the destination system does not match the last value of the field in the source system, in other words, determining that the pre-value and current value does not match; Paragraph 0072 teaches detecting a conflict to activate an integration model to resolve the conflict; Paragraph 0073 teaches integration models include peer to peer model, where a plurality of sites are able to make changes to the entities, to carry out a conflict detection process, and to carry out a conflict resolution process; Paragraph 0101 teaches controlling a failed event during synchronization, where a failed event is the one in which a change in a data is :
updating the first data item at the first system to the first updated value only when the local timestamp represents a point in time that is older than the point in time represented by the remote timestamp [Paragraph 0093 teaches comparing a time of revision of the last update value in the source system with the time of revision of the last update value in the destination system, where the entity is updated when the time of revision of the last update value in the source system is greater than the time of revision of the last update value in the destination system];
receiving, at the first system, second information indicating that the second system committed an update to its copy of the second data item, wherein the second information includes a second pre-value that identifies the value of the second system's copy of the second data item before the update of the second data item was committed and a second updated value that identifies the value of the second system's copy of the second data item after the update of the second data item was committed [Paragraph 0026 teaches integrating data from a source to provide a destination support for pre and post commit event handling, therefore, an event containing the information of committed updates in a source; Paragraph 0032 teaches sending an event to a destination system with the old as of state value and the new as of state value for each update, therefore, receiving at the destination system the event containing the information; Paragraph 0033 teaches the old as of state value and the new as of state values are created for each field for update to synchronize the event in the destination; Paragraph 0048 teaches detection of conflicts, and activation of integration model to resolve the conflicts; Paragraph 0090 teaches polling an update event on TE3, which is the entity in the destination system, and linking ; 
in response to the first system receiving the second information: 
executing a second update query that includes instructions for updating the second data item within the first system when the second pre-value matches the current value of the second data item within the first system [Paragraph 0067 teaches a conflict has occurred when a current value of a field in the destination system does not match the last value of the field in the source system, in other words, if the values match, a conflict has not occurred; Paragraph 0097 teaches further reporting a successful synchronization process back to the source after a completion of a successful synchronization, therefore, completing the synchronization or update of the data item within the first system; Paragraph 0100 teaches a conflict has occurred when a current value in a field of the destination system does not match with the old/last value of the field in the source system, hence, comparing the old and current values to determine whether they match or not, to further process the entity or activate conflict resolution; Paragraph 0093 teaches processing of the entity comprises updating the entity in the destination system, where the processing is based upon detection of whether a conflict has occur or not]; 
determining, at the first system, that the second pre-value associated with the committed update to the second system's copy of the second data item matches a current value of the second data item within the first system based on the execution of the second update query resulting in an update [Paragraph 0097 teaches further reporting a successful synchronization process back to the source after a completion of a successful synchronization, therefore, detecting that the execution of the query resulted in an update; Paragraph 0059 teaches performing a comparison of an old as of state value of the field of the update in the source system, and an as of state value of each field for update in the destination system; Paragraph 0067 teaches .
Jain does not appear to expressly disclose first system that comprises a first set of one or more computing devices; second system that comprises a second set of one or more computing devices; comparing a local timestamp with a remote timestamp associated with the first item.
Shi discloses:
first system that comprises a first set of one or more computing devices [Column 5, lines 11 to 13 teach server 107, attached to computing device 109 and computing device 111]; 
second system that comprises a second set of one or more computing devices [Column 5, lines 15 to 17 teach PDA 101, and laptop computer 103];
comparing a local timestamp with a remote timestamp associated with the first item [Column 7, lines 62 to 67 teach handling bi-directional data synchronization issues between clients and the servers, and detecting and resolving data conflicts among different clients; Column 13, lines 61 to 67 teach a conflict is detected when the current copy in a storage (i.e. server) is different than the copy in the other storage (i.e. PDA), which means that the data object at the server was updated by another client before receiving the synch request, and an appropriate action to resolve the conflict must be determined; Column 8, lines 18 to 22 teach conflicts between values may be resolved based on one of four procedures, including “Timestamp Based”, where, a comparison of a change timestamp of the object on the PDA (representing the remote-timestamp) with a current .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Jain, by incorporating a first system that comprises a first set of one or more computing devices; second system that comprises a second set of one or more computing devices; comparing a local timestamp with a remote timestamp associated with the first item, as taught by Shi [Columns 3, 7, 8, 13], because both applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflict while performing synchronization, and conflict can be detected by the comparison of pre-values in the source system with current values in the destination system, and therefore, the conflict resolution procedures of Jain could have been modified to incorporate the conflict resolution procedures of Shi; determining whether to apply the committed update in the system based on a comparison of a local-timestamp associated with the particular data item in the particular system and a remote-timestamp associated with the committed update, will ensure that the changes are recent, and will improve the invention’s versatility, since by providing all the data repositories with the capability of handling timestamps at an object attribute level, will enable making multiple requests to update a particular object during an update operation (See Shi [Column 8, lines 31 to 36]).
	
As to claim 2:
	Jain as modified by Shi discloses:
(a) the local-timestamp associated with the first data item and (b) the remote-timestamp associated with the first data item are generated by clocks that are synchronized [Shi – Column 8, lines 21 to 22 teach timestamp based procedure assumes that clocks on the PDA and the server are relatively well synchronized].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Jain, by incorporating (a) the local-timestamp associated with the first data item in the particular system and (b) the remote-timestamp associated with the first data item are generated by clocks that are synchronized, as taught by Shi [Column 8], because both applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflict while performing synchronization, and conflict can be detected by the comparison of pre-values in the source system with current values in the destination system, and therefore, the conflict resolution procedures of Jain could have been modified to incorporate the conflict resolution procedures of Shi; the generation of timestamps by synchronized clocks, is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	As to claim 5:
	Jain further discloses:
	generating the first information based on entries in a commit log of a database used by the other system [Paragraph 0064 teaches creating the old as of state value for each update in the item by fetching all the updates for the entity from a history of the source system, where a history is a change or commit log containing the updates of the items; Paragraph 0077 teaches the change history of the entities is a table where it is stored all the operations done on an entity from its .

	As to claim 6:
	Jain discloses:
	an event record includes the remote-timestamp associated with the first data item [Paragraph 0032 teaches sending a time of update to the entity at the source; Paragraph 0059 teaches sending a time of update in the entity at the source].

	As to claim 7:
	Jain as modified by Shi discloses:
	the local-timestamp associated with the first data item in the first system is a commit time of a most recent change to the first data item in the first system [Shi – Column 8, line 19 teaches current timestamp of the object; Column 17, lines 20 to 23 teach creating a syncBase object for each object in the local data repository that has changed, which contains the timestamp of the particular changes represented by the object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Jain, by incorporating the local-timestamp associated with the first data item in the first system is a commit time of a most recent change to the first data item in the first system, as taught by Shi [Columns 3, 7, 8, 13], because both applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflict while performing synchronization, and conflict can be detected by the comparison of pre-values in the source system with current values in the destination system, and therefore, the conflict resolution procedures of 

As to claim 9:
	Jain discloses:
	One or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more computing devices, cause:
maintaining a first copy of one or more data items in a first system [Paragraph 0032 teaches integrating data from a source system to a destination system, where the data includes changes performed to an entity in the source system, in other words, the source system keeps a copy of the data item which in this case is an entity;  Paragraph 0089 teaches entity E3 is created in source system; Fig. 2, 209, Source system]; 
maintaining a second copy of the one or more data items in a second system [Paragraph 0032 teaches integrating data from a source system to a destination system, where the data includes changes performed to an entity in the source system, and the presence of the entity in the destination system is detected, in other words, the destination system keeps a copy of the data item; Paragraph 0089 teaches same entity E3 stored in the source system is synchronized to the destination system as TE3; Fig. 2, 210, Destination system]; 
allowing the first system and the second system to independently commit updates to their respective copies of a first data item and a second data item of the one or more data item [Paragraph 0049 teaches integration model can be a peer to peer model, in which a plurality of sites are able to make changes to the entities, therefore, the different systems can make changes to the entities; Paragraph 0079 teaches accepting changes to the entities from other systems, to write the changes to the destination system; Paragraph 0089 teaches bi-directional synchronization, where a user updates TE3, which is the entity in the destination system, and further detecting changes in E3, which is the same entity in the source system, therefore, changes can be applied independently to separate copies of the item data in the first and second systems (source and destination);  Paragraph 0090 teaches polling an update event on TE3, which is the entity in the destination system, and linking that the entity E3 in the source system is the same as TE3 in the destination system, and therefore, synchronizing all the updates between the two, hence, updates have been performed in TE3 in the destination system, and updates have been performed in E3 in the source system]; 
receiving, at the first system, first information indicating that the second system committed an update to its copy of the first data item, wherein the first information includes a first pre-value that identifies the value of the second system's copy of the first data item before the update to the first data item was committed and a first updated value that identifies the value of the second system's copy of the first data item after the update to the first data item was committed [Paragraph 0026 teaches integrating data from a source to provide a destination support for pre and post commit event handling, therefore, an event containing the information of committed updates in a source; Paragraph 0032 teaches sending an event to a destination system with the old as of state value and the new as of state value for each update, therefore, receiving at the destination system the event containing the information; Paragraph 0033 teaches the old as of state value and the new as of state values are created for each field for update to synchronize the event in the destination; Paragraph 0048 teaches detection of conflicts, and ; 
in response to the first system receiving the first information: 
executing a first update query that includes instructions for updating the first data item within the first system when the first pre-value matches a current value of the first data item within the 2PAT-NP-2017-011-US 1Docket No. 60475-0023first system [Paragraph 0067 teaches a conflict has occurred when a current value of a field in the destination system does not match the last value of the field in the source system, in other words, if the values match, a conflict has not occurred; Paragraph 0097 teaches further reporting a successful synchronization process back to the source after a completion of a successful synchronization, therefore, completing the synchronization or update of the data item within the first system; Paragraph 0100 teaches a conflict has occurred when a current value in a field of the destination system does not match with the old/last value of the field in the source system, hence, comparing the old and current values to determine whether they match or not, to further process the entity or activate conflict resolution; Paragraph 0093 teaches processing of the entity comprises updating the entity in the destination system, where the processing is based upon detection of whether a conflict has occur or not]; 
based on the execution of the first update query not resulting in an update [Paragraph 0067 teaches a conflict has occurred when a current value of a field in the destination system does not match the last value of the field in the source system, in other words, determining that the pre-value and current value does not match; Paragraph 0072 teaches detecting a conflict to activate an integration model to resolve the conflict; Paragraph 0073 teaches integration models include peer to peer model, where a plurality of sites are able to make changes to the entities, to carry out a conflict :
updating the first data item at the first system to the first updated value only when the local timestamp represents a point in time that is older than the point in time represented by the remote timestamp [Paragraph 0093 teaches comparing a time of revision of the last update value in the source system with the time of revision of the last update value in the destination system, where the entity is updated when the time of revision of the last update value in the source system is greater than the time of revision of the last update value in the destination system];
receiving, at the first system, second information indicating that the second system committed an update to its copy of the second data item, wherein the second information includes a second pre-value that identifies the value of the second system's copy of the second data item before the update of the second data item was committed and a second updated value that identifies the value of the second system's copy of the second data item after the update of the second data item was committed [Paragraph 0026 teaches integrating data from a source to provide a destination support for pre and post commit event handling, therefore, an event containing the information of committed updates in a source; Paragraph 0032 teaches sending an event to a destination system with the old as of state value and the new as of state value for each update, therefore, receiving at the destination system the event containing the information; Paragraph 0033 teaches the old as of state value and the new as of state values are created for each field for update to synchronize the event in the destination; Paragraph 0048 teaches detection of conflicts, and activation of integration model to resolve the conflicts; Paragraph 0090 ; 
in response to the first system receiving the second information: 
executing a second update query that includes instructions for updating the second data item within the first system when the second pre-value matches the current value of the second data item within the first system [Paragraph 0067 teaches a conflict has occurred when a current value of a field in the destination system does not match the last value of the field in the source system, in other words, if the values match, a conflict has not occurred; Paragraph 0097 teaches further reporting a successful synchronization process back to the source after a completion of a successful synchronization, therefore, completing the synchronization or update of the data item within the first system; Paragraph 0100 teaches a conflict has occurred when a current value in a field of the destination system does not match with the old/last value of the field in the source system, hence, comparing the old and current values to determine whether they match or not, to further process the entity or activate conflict resolution; Paragraph 0093 teaches processing of the entity comprises updating the entity in the destination system, where the processing is based upon detection of whether a conflict has occur or not]; 
determining, at the first system, that the second pre-value associated with the committed update to the second system's copy of the second data item matches a current value of the second data item within the first system based on the execution of the second update query resulting in an update [Paragraph 0097 teaches further reporting a successful synchronization process back to the source after a completion of a successful synchronization, therefore, detecting that the execution of the query resulted in an update; Paragraph 0059 teaches performing a comparison of an old as of state value of the field of the update in the source system, .
Jain does not appear to expressly disclose first system that comprises a first set of one or more computing devices; second system that comprises a second set of one or more computing devices; comparing a local timestamp with a remote timestamp associated with the first item.
Shi discloses:
first system that comprises a first set of one or more computing devices [Column 5, lines 11 to 13 teach server 107, attached to computing device 109 and computing device 111]; 
second system that comprises a second set of one or more computing devices [Column 5, lines 15 to 17 teach PDA 101, and laptop computer 103];
comparing a local timestamp with a remote timestamp associated with the first item [Column 7, lines 62 to 67 teach handling bi-directional data synchronization issues between clients and the servers, and detecting and resolving data conflicts among different clients; Column 13, lines 61 to 67 teach a conflict is detected when the current copy in a storage (i.e. server) is different than the copy in the other storage (i.e. PDA), which means that the data object at the server was updated by another client before receiving the synch request, and an appropriate action to resolve the conflict must be determined; Column 8, lines 18 to 22 teach conflicts between values may be resolved based on one of four procedures, including “Timestamp Based”, where, a comparison of a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Jain, by incorporating a first system that comprises a first set of one or more computing devices; second system that comprises a second set of one or more computing devices; comparing a local timestamp with a remote timestamp associated with the first item, as taught by Shi [Columns 3, 7, 8, 13], because both applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflict while performing synchronization, and conflict can be detected by the comparison of pre-values in the source system with current values in the destination system, and therefore, the conflict resolution procedures of Jain could have been modified to incorporate the conflict resolution procedures of Shi; determining whether to apply the committed update in the system based on a comparison of a local-timestamp associated with the particular data item in the particular system and a remote-timestamp associated with the committed update, will ensure that the changes are recent, and will improve the invention’s versatility, since by providing all the data repositories with the capability of handling timestamps at an object attribute level, will enable making multiple requests to update a particular object during an update operation (See Shi [Column 8, lines 31 to 36]).
	
As to claim 10:
	Jain as modified by Shi discloses:
(a) the local-timestamp associated with the first data item and (b) the remote-timestamp associated with the first data item are generated by clocks that are synchronized [Shi – Column 8, lines 21 to 22 teach timestamp based procedure assumes that clocks on the PDA and the server are relatively well synchronized].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Jain, by incorporating (a) the local-timestamp associated with the first data item in the particular system and (b) the remote-timestamp associated with the first data item are generated by clocks that are synchronized, as taught by Shi [Column 8], because both applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflict while performing synchronization, and conflict can be detected by the comparison of pre-values in the source system with current values in the destination system, and therefore, the conflict resolution procedures of Jain could have been modified to incorporate the conflict resolution
	As to claim 13:
	Jain further discloses:
	generating the first information based on entries in a commit log of a database used by the other system [Paragraph 0064 teaches creating the old as of state value for each update in the item by fetching all the updates for the entity from a history of the source system, where a history is a change or commit log containing the updates of the items; Paragraph 0077 teaches the change history of the entities is a table where it is stored all the operations done on an entity from its creation time, where for any change (update) done to the item, an entry will be immediately created in the history table, therefore, a commit log of a database];
wherein the first information includes the remote-timestamp associated with the first data item [Paragraph 0032 teaches sending a time of update to the entity at the source; Paragraph 0059 teaches sending a time of update in the entity at the source].

	As to claim 15:
	Jain as modified by Shi discloses:
	the local-timestamp associated with the particular data item is a commit time of a most recent change to the particular data item [Shi – Column 8, line 19 teaches current timestamp of the object; Column 17, lines 20 to 23 teach creating a syncBase object for each object in the local data repository that has changed, which contains the timestamp of the particular changes represented by the object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Jain, by incorporating (a) the local-timestamp associated with the first data item in the particular system and (b) the remote-timestamp associated with the first data item are generated by clocks that are synchronized, as taught by Shi [Column 8], because both applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflict while performing synchronization, and conflict can be detected by the comparison of pre-values in the source system with current values in the destination system, and therefore, the conflict resolution procedures of Jain could have been modified to incorporate the conflict resolution

As to claim 16:
	Jain as modified by Shi discloses:
the remote-timestamp associated with the committed update is a commit time of the committed update made by the other system [Shi – Column 8, line 17 to 18 teach change timestamp of the object in remote server; Column 13, lines 37 to 39 teach the syncObject timestamp represents the time that a particular object was updated at the server].

As to claim 17:
	Jain discloses:
	A plurality of computing systems, wherein each computing system includes one or more computing devices, the plurality of computing systems comprising:
a first system that maintains a first copy of a first data item and a second data item [Paragraph 0032 teaches integrating data from a source system to a destination system, where the data includes changes performed to an entity in the source system, in other words, the source system keeps a copy of the data item which in this case is an entity;  Paragraph 0089 teaches entity E3 is created in source system]; 
a second system that maintains a second copy of the first data item and the second data item [Paragraph 0032 teaches integrating data from a source system to a destination system, where the data includes changes performed to an entity in the source system, and the presence of the entity in the destination system is detected, in other words, the destination system keeps a copy of the data item; Paragraph 0089 teaches same entity E3 stored in the source system is synchronized to the destination system as TE3]; 
wherein the first system and the second system independently commit updates to their respective copies of the first data item and the second data item [Paragraph 0049 teaches integration model can be a peer to peer model, in which a plurality of sites are able to make changes to the entities, therefore, the different systems can make changes to the entities; Paragraph 0079 ; 
wherein the first system is configured to resolve update conflicts in response to receiving, at the first system, first information indicating that the second system committed an update to its copy of the first data item, wherein the first information includes a first pre-value that identifies the value of the second system's copy of the first data item before the update to the first data item was committed and a first updated value that identifies the value of the second system's copy of the first data item after the update to the first data item was committed [Paragraph 0026 teaches integrating data from a source to provide a destination support for pre and post commit event handling, therefore, an event containing the information of committed updates in a source; Paragraph 0032 teaches sending an event to a destination system with the old as of state value and the new as of state value for each update, therefore, receiving at the destination system the event containing the information; Paragraph 0033 teaches the old as of state value and the new as of state values are created for each field for update to synchronize the event in the destination; Paragraph 0048 teaches detection of conflicts, and activation of integration model to resolve the conflicts; Paragraph 0090 teaches polling an update event on TE3, which is the  by:
executing a first update query that includes instructions for updating the first data item within the first system when the first pre-value matches a current value of the first data item within the 2PAT-NP-2017-011-US 1Docket No. 60475-0023first system [Paragraph 0067 teaches a conflict has occurred when a current value of a field in the destination system does not match the last value of the field in the source system, in other words, if the values match, a conflict has not occurred; Paragraph 0097 teaches further reporting a successful synchronization process back to the source after a completion of a successful synchronization, therefore, completing the synchronization or update of the data item within the first system; Paragraph 0100 teaches a conflict has occurred when a current value in a field of the destination system does not match with the old/last value of the field in the source system, hence, comparing the old and current values to determine whether they match or not, to further process the entity or activate conflict resolution; Paragraph 0093 teaches processing of the entity comprises updating the entity in the destination system, where the processing is based upon detection of whether a conflict has occur or not]; 
based on the execution of the first update query not resulting in an update [Paragraph 0067 teaches a conflict has occurred when a current value of a field in the destination system does not match the last value of the field in the source system, in other words, determining that the pre-value and current value does not match; Paragraph 0072 teaches detecting a conflict to activate an integration model to resolve the conflict; Paragraph 0073 teaches integration models include peer to peer model, where a plurality of sites are able to make changes to the entities, to carry out a conflict detection process, and to carry out a conflict resolution process; Paragraph 0101 teaches controlling a failed event during synchronization, where a failed event is the one in which a change in a data is :
updating the first data item at the first system to the first updated value only when the local timestamp represents a point in time that is older than the point in time represented by the remote timestamp [Paragraph 0093 teaches comparing a time of revision of the last update value in the source system with the time of revision of the last update value in the destination system, where the entity is updated when the time of revision of the last update value in the source system is greater than the time of revision of the last update value in the destination system];
wherein the first system is configured to, in response to receiving second information indicating that the second system committed an update to its copy of the second data item, wherein the second information includes a second pre-value that identifies the value of the second system's copy of the second data item before the update of the second data item was committed and a second updated value that identifies the value of the second system's copy of the second data item after the update of the second data item was committed [Paragraph 0026 teaches integrating data from a source to provide a destination support for pre and post commit event handling, therefore, an event containing the information of committed updates in a source; Paragraph 0032 teaches sending an event to a destination system with the old as of state value and the new as of state value for each update, therefore, receiving at the destination system the event containing the information; Paragraph 0033 teaches the old as of state value and the new as of state values are created for each field for update to synchronize the event in the destination; Paragraph 0048 teaches detection of conflicts, and activation of integration model to resolve the conflicts; Paragraph 0090 teaches polling an update event on TE3, which is the entity in the : 
executing a second update query that includes instructions for updating the second data item within the first system when the second pre-value matches the current value of the second data item within the first system [Paragraph 0067 teaches a conflict has occurred when a current value of a field in the destination system does not match the last value of the field in the source system, in other words, if the values match, a conflict has not occurred; Paragraph 0097 teaches further reporting a successful synchronization process back to the source after a completion of a successful synchronization, therefore, completing the synchronization or update of the data item within the first system; Paragraph 0100 teaches a conflict has occurred when a current value in a field of the destination system does not match with the old/last value of the field in the source system, hence, comparing the old and current values to determine whether they match or not, to further process the entity or activate conflict resolution; Paragraph 0093 teaches processing of the entity comprises updating the entity in the destination system, where the processing is based upon detection of whether a conflict has occur or not]; 
determining, at the first system, that the second pre-value associated with the committed update to the second system's copy of the second data item matches a current value of the second data item within the first system based on the execution of the second update query resulting in an update [Paragraph 0097 teaches further reporting a successful synchronization process back to the source after a completion of a successful synchronization, therefore, detecting that the execution of the query resulted in an update; Paragraph 0059 teaches performing a comparison of an old as of state value of the field of the update in the source system, and an as of state value of each field for update in the destination system; Paragraph 0067 teaches solving one or more conflicts occurring during an integration process, wherein a conflict is occurred .
Jain does not appear to expressly disclose first system that comprises a first set of one or more computing devices; second system that comprises a second set of one or more computing devices; comparing a local timestamp with a remote timestamp associated with the first item.
Shi discloses:
first system that comprises a first set of one or more computing devices [Column 5, lines 11 to 13 teach server 107, attached to computing device 109 and computing device 111]; 
second system that comprises a second set of one or more computing devices [Column 5, lines 15 to 17 teach PDA 101, and laptop computer 103];
comparing a local timestamp with a remote timestamp associated with the first item [Column 7, lines 62 to 67 teach handling bi-directional data synchronization issues between clients and the servers, and detecting and resolving data conflicts among different clients; Column 13, lines 61 to 67 teach a conflict is detected when the current copy in a storage (i.e. server) is different than the copy in the other storage (i.e. PDA), which means that the data object at the server was updated by another client before receiving the synch request, and an appropriate action to resolve the conflict must be determined; Column 8, lines 18 to 22 teach conflicts between values may be resolved based on one of four procedures, including “Timestamp Based”, where, a comparison of a change timestamp of the object on the PDA (representing the remote-timestamp) with a current timestamp of the object on the server (representing the local-timestamp) will be performed, where, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Jain, by incorporating a first system that comprises a first set of one or more computing devices; second system that comprises a second set of one or more computing devices; comparing a local timestamp with a remote timestamp associated with the first item, as taught by Shi [Columns 3, 7, 8, 13], because both applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflict while performing synchronization, and conflict can be detected by the comparison of pre-values in the source system with current values in the destination system, and therefore, the conflict resolution procedures of Jain could have been modified to incorporate the conflict resolution procedures of Shi; determining whether to apply the committed update in the system based on a comparison of a local-timestamp associated with the particular data item in the particular system and a remote-timestamp associated with the committed update, will ensure that the changes are recent, and will improve the invention’s versatility, since by providing all the data repositories with the capability of handling timestamps at an object attribute level, will enable making multiple requests to update a particular object during an update operation (See Shi [Column 8, lines 31 to 36]).

As to claim 18:
Jain as modified by Shi discloses:
the first copy of the first data item is stored according to a first schema; the second copy of the first data item is stored according to a second schema [Shi - Column 13, lines 61 to ; and 
the first schema is different from the second schema [Shi - Column 8, lines 42 to 60 teach schema manager maintains a first or main schema describing the schema of the server and main database, and the relationship among the main database’s tables, and a secondary schema describing the data organization of the PDA, where, once data is retrieved from the main database, the schema manager extracts the data based on the secondary schema to be forwarded to the PDA, therefore, the first schema (server) is different from the second schema (PDA)].

As to claim 20:
Jain as modified by Shi discloses:
the first copy of the first data item is stored according to a first schema; the second copy of the first data item is stored according to a second schema [Shi - Column 13, lines 61 to 67 teach a conflict is detected when the current copy in a storage (i.e. server) is different than the copy in the other storage (i.e. PDA), in other words, first and second copies of the particular data items, stored in different storages; Column 8, lines 42 to 60 teach schema manager maintains a first or main schema describing the schema of the server and main database, and the relationship among the main database’s tables, and a secondary schema describing the data organization of the PDA, therefore, the data items are stored according to the respective schema]; and 
the first schema is different from the second schema [Shi - Column 8, lines 42 to 60 teach schema manager maintains a first or main schema describing the schema of the server and main database, and the relationship among the main database’s tables, and a secondary schema describing the data organization of the PDA, where, once data is retrieved from the main database, the schema manager extracts the data based on the secondary schema to be forwarded to the PDA, therefore, the first schema (server) is different from the second schema (PDA)].

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. Publication No. 2013/0117229) hereinafter Jain, in view of Shi et al. (U.S. Patent No. 7,032,003) hereinafter Shi, and further in view of Richard et al. (U.S. Publication No. 2005/0015461) hereinafter Richard.
	As to claim 3:
	Jain as modified by Shi discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose (a) the local-timestamp associated with the first data item and (b) the remote-timestamp associated with the first data item are generated by clocks that are not synchronized.
	Richard discloses:
	(a) the local-timestamp associated with the first data item and (b) the remote-timestamp associated with the first data item are generated by clocks that are not synchronized [Paragraph 0056 teaches computers A and B, containing updates to a file existing in computers A and B, and a signature of each version of the file, based on a hash value of the file and a locally created time stamp, created from the computer clock;  Paragraph 0083 teaches detecting an update conflict, where file F has been updated independently at both computers A and B, which represent the local and the remote systems, and comparing the time stamps of the two newer .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Jain as modified by Shi, by incorporating (a) the local-timestamp associated with the first data item in the particular system and (b) the remote-timestamp associated with the first data item are generated by clocks that are not synchronized, as taught by Richard [Paragraphs 0056, 0083, 0108], because the applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflict while performing synchronization; creating the timestamps by clocks that are not synchronized, and further being able to manage the conflict resolution using the timestamps when the clocks are not synchronized, enables to maintain the consistency of data amongst the different systems (See Richard Para [0009], [0083]).

	As to claim 11:
	Jain as modified by Shi discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose (a) the local-timestamp associated with the first data item and (b) the remote-timestamp associated with the first data item are generated by clocks that are not synchronized.
	Richard discloses:
	(a) the local-timestamp associated with the first data item and (b) the remote-timestamp associated with the first data item are generated by clocks that are not synchronized [Paragraph 0056 teaches computers A and B, containing updates to a file existing in computers A and B, and a signature of each version of the file, based on a hash value of the file and a locally created time stamp, created from the computer clock;  Paragraph 0083 teaches detecting an update conflict, where file F has been updated independently at both computers A and B, which represent the local and the remote systems, and comparing the time stamps of the two newer versions of the file F, where the time stamps are created from the clocks of the two computers A and B, where lack of synchronization between the clocks of computers A and B might exist;  Paragraph 0108 teaches the system does not rely upon synchronization of computer clocks, although the time stamps of the systems are used to resolve modification conflicts, therefore, the clocks of the computers are not synchronized].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Jain as modified by Shi, by incorporating (a) the local-timestamp associated with the first data item in the particular system and (b) the remote-timestamp associated with the first data item are generated by clocks that are not synchronized, as taught by Richard [Paragraphs 0056, 0083, 0108], because the applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflict while performing synchronization; creating the timestamps by clocks that are not synchronized, and further being able to manage the conflict resolution using the timestamps when the clocks are not synchronized, enables to maintain the consistency of data amongst the different systems (See Richard Para [0009], [0083]).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. Publication No. 2013/0117229) hereinafter Jain, in view of Shi et al. (U.S. Patent No. 7,032,003) .
As to claim 19:
Jain as modified by Shi discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the first copy of the first data item is stored in a particular table maintained in the first system; and the second copy of the first data item is stored in a plurality of tables maintained by in the second system.
Lee discloses:
the first copy of the first data item is stored in a particular table maintained in the first system [Paragraph 0089 teaches performing replication of database tables from a source system to a replica system having multiple replica nodes]; and the second copy of the first data item is stored in a plurality of tables maintained by in the second system [Paragraph 0050 teaches the replica system includes a plurality of replica nodes which may store multiple copies of database tables maintained at the source system, therefore the copy of the item is stored in multiple tables in the second system, as represented by the replica system; Fig. 3, 302, Source, 304, 306, Replicas].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Jain as modified by Shi, by incorporating the first copy of the first data item is stored in a particular table maintained in the first system; and the second copy of the first data item is stored in a plurality of tables maintained by in the second system, as taught by Lee [Paragraphs 0050, 0089], because the applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflict while performing synchronization; having copies of the data items stored in multiple tables, as the replica system, which are synchronized, can help 

As to claim 21:
Jain as modified by Shi discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose the first copy of the first data item is stored in a particular table maintained in the first system; and the second copy of the first data item is stored in a plurality of tables maintained by in the second system.
Lee discloses:
the first copy of the first data item is stored in a particular table maintained in the first system[Paragraph 0089 teaches performing replication of database tables from a source system to a replica system having multiple replica nodes]; and the second copy of the first data item is stored in a plurality of tables maintained by in the second system [Paragraph 0050 teaches the replica system includes a plurality of replica nodes which may store multiple copies of database tables maintained at the source system, therefore the copy of the item is stored in multiple tables in the second system, as represented by the replica system; Fig. 3, 302, Source, 304, 306, Replicas].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Jain as modified by Shi, by incorporating the first copy of the first data item is stored in a particular table maintained in the first system; and the second copy of the first data item is stored in a plurality of tables maintained by in the second system, as taught by Lee [Paragraphs 0050, 0089], because the applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflict while performing synchronization; having copies of the data items stored in multiple tables, as the replica system, which are synchronized, can help 

Response to Arguments
	The following is in response to Applicant’s arguments filed on April 9, 2021.  Arguments have been carefully and respectfully considered but are not persuasive.

	Regarding claim 1, Applicant argues that “the steps recited in paragraphs [0026]-[0027] are a specific implementation of the high-level steps listed in Fig. 2” and that “the steps recited in paragraphs [0026]-[0027] describe a specific embodiment in which a single update query is executed to perform all three steps”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that paragraphs [0026]-[0027] do not describe “a specific embodiment in which a single update query is executed to perform all three steps”, but a specific embodiment on which only pre-value checks is performed as a way of ensuring consistency between systems, which upon detecting a conflict, no update will be performed. Paragraph [0028] of the specification describes that “unfortunately, optimistic locking with pre and post-values is not sufficient to maintain data consistency between multiple systems” and making reference to the scenario discussed above, in paragraphs [0026]-[0027], in other words, indicating that the steps discussed in paragraphs [0026]-[0027] are not sufficient.  Moreover, paragraph [0036] which reads “the deficiencies of ensuring consistency only with pre-value check, and of ensuring consistency with only timestamp checks, are addressed by a technique that combines both pre-value checks and timestamp checks”, and makes reference to Fig. 2, indicates that the steps discussed in paragraphs [0026]-[0027] only perform pre-value checks, that such steps are deficient, and these deficiencies are solved by the technique of combining pre-value checks with timestamp checks, as discussed in Fig. 2.  Therefore, in no way appears to be correct to construe the steps of paragraphs [0026]-[0027] as a specific implementation of the steps listed in Fig. 2, when in fact, the specification clearly indicates that these steps are a separate, deficient, and not sufficient technique to maintain consistency between multiple systems.  

	Regarding claim 1, Applicant argues that “Shi does not disclose “based on the execution of the first update query not resulting in an update, comparing, at the first system, a local timestamp associated with the first item with a remote timestamp associated with the first item; and updating the first data item at the first system to the first updated value only when the local timestamp represents a point in time that is older than the point in time represented by the remote timestamp”, because Shi's definition of conflict differs from the claimed elements, as well as the conflict resolution, and more specifically, as “Shi defines a conflict is detected when current copies of a data item stored on two different storage mediums are different, and applies a timestamp based conflict resolution when there is a mismatch between current copies of the data items”. 
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Shi is not relied upon for the teachings of such elements, since Shi is relied upon for the teachings of the concept of resolving a race condition or conflict by comparing data item timestamps, in response to a detection of conflict. Examiner respectfully points out that the combination of Jain and Shi is relied upon for the teachings of “based on the execution of the first update query not resulting in an update, comparing, at the first system, a local timestamp associated with the first item with a remote timestamp associated with the first item; and updating the first data item at the first system to the first updated value only when the local timestamp represents a point in time that is older than the point in time represented by the remote timestamp”.
Jain [Paragraph 0067] teaches that a conflict has occurred when a current value of a field in the destination system does not match the last value of the field in the source system, which means, determining that the pre-value and current value does not match, and [Paragraph 0072] teaches detecting a conflict to activate an integration model to resolve the conflict. Jain further [Paragraph 0073] teaches integration models include peer to peer model, where a plurality of sites are able to make changes to the entities, to carry out a conflict detection process, and to carry out a conflict resolution process, and [Paragraph 0101] teaches controlling a failed event during synchronization, where a failed event is the one in which a change in a data is not written to the destination, therefore, detecting that the execution of the query did not update the data item. Jain [Paragraph 0102] further teaches detecting a conflict to activate an integration model to resolve the conflict, therefore, performing the conflict resolution upon detecting that a conflict has occurred, which means, that the synchronization of the update has not been performed. Therefore, Jain discloses the detection of conflicts or race conditions, and the triggering of conflict resolution in response to the detection. However, the conflict resolution in Jain does not appear to expressly disclose the comparison of timestamps between the data items. Although Jain [Paragraph 0093] teaches comparing a time of revision of the last update value in the source system with the time of revision of the last update value in the destination system, the comparison of the timestamps in Jain does not appear to be triggered by the detection of a conflict or race condition. 
Shi [Column 8, lines 18 to 22] teaches that conflicts between values may be resolved based on one of four procedures, where one of the procedures is “Timestamp Based”, where a comparison of a change timestamp of the object on the PDA ( representing the remote-timestamp) with a current timestamp of the object on the server (representing the local-timestamp) will be performed, and, if a change timestamp (remote-timestamp) is greater (later) than a current timestamp of the object (local-timestamp), the change is accepted, in other words, when the current timestamp is less than the change timestamp, the update will be performed. Therefore, Shi discloses the concept of in response to the detection of a synchronization conflict, resolving the conflict or race condition by comparing the data item timestamps. It would have been obvious to combine the teachings of Jain and Shi because both applications are directed to synchronization of data between a source and destination system, and detection and resolution of conflicts while performing synchronization, where a conflict can be detected by the comparison of pre-values in the source system with current values in the destination system, and therefore, the conflict resolution operations of Jain could have been modified to incorporate the conflict resolution operations of Shi; determining whether to apply the committed update in the system based on a comparison of a local-timestamp associated with the particular data item in the particular system and a remote-timestamp associated with the committed update, will ensure that the changes are recent, and will improve the invention’s versatility, since by providing all the data repositories with the capability of handling timestamps at an object attribute level, will enable making multiple requests to update a particular object during an update operation (See Shi [Column 8, lines 31 to 36]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169